          Case 1:21-cv-00328-JPO Document 6 Filed 01/19/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JANIE L. MCDONALD,
                               Plaintiff,
                                                                    21-CV-328 (JPO)
                     -v-
                                                                         ORDER
 CAPITAL ONE BANK (USA),
 NATIONAL ASSOCIATION, et al.,
                      Defendants.


J. PAUL OETKEN, District Judge:

       This case was removed from New York Supreme Court, New York County, on January

14, 2021. Counsel for the plaintiff is directed to file an appearance with this Court no later than

February 11, 2021.

       Counsel for the defendants shall serve a copy of this order on counsel for the plaintiff by

January 28, 2021.

       SO ORDERED.

Dated: January 19, 2021
       New York, New York

                                              ____________________________________
                                                         J. PAUL OETKEN
                                                     United States District Judge
